This prosecution was based upon an affidavit, and warrant issued thereon, wherein the defendant was charged with the offense of violating the prohibition law, in that he did sell, or have in his possession illegally, give, barter, exchange, receive, deliver, carry, or ship prohibited liquors, contrary to law, in said county, etc.
The trial was had before the court without the intervention of a jury, and resulted in the conviction of the defendant as charged. The court assessed a fine against him of $500 together with the costs of the proceedings. Failing to pay said fine and cost, or to confess judgment therefor, the court sentenced the defendant to perform hard labor for the county for the specified time prescribed by the Statute, and for additional punishment sentenced him to serve hard labor for four months. Judgment of conviction was duly pronounced and entered, from which this appeal was taken. There is no bill of exceptions, the appeal being rested upon the record only. We have, as the law requires, examined this record. It appears regular in all respects. There being no error apparent thereon, the judgment of conviction of the lower court will stand affirmed.
Affirmed. *Page 121